DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.	Claims 7 and 8 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims not been further treated on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims not addressed below are rejected as being dependent upon a rejected base claim.
	
2.	Claim 7 line 1 recites limitation “The passenger protection system of claim 7”.  It is unclear which claim dependency is intended. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210147083 A1 Dowty; Mark B. et al. further in view of US 20210284343 A1 Saiz; Manuel. 
2.	Regarding claim 1 Dowty teaches, a passenger protection system comprising a plurality of selectively moveable and relocatable passenger modules (fig. 1, element 100) each configured to seat one or more passengers in a contained (fig. 1, elements 104a-c), but fails to teach,  positive-pressure environment during flight of an aircraft.
However Manuel teaches, positive-pressure environment during flight of an aircraft (fig. 16, para 0082).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger module taught by Dowty with the germ protection system for vehicles taught by Saiz in order to prevent “…infection by germs in aircrafts…” (para 0002).
3.	Regarding claim 2 Dowety as modified teaches, the passenger protection system of claim 1 wherein each passenger module is configured to seat from one to four passengers (fig. 1, elements 104a-c).
4.	Regarding claim 3 Dowety as modified teaches, the passenger protection system of claim 1 wherein each passenger module further comprises a door and a doorway allowing passenger ingress into and egress from the module (fig. 1, element 120a-c and 108a-c).
5.	Regarding claim 4 Dowety as modified teaches, the passenger protection system of claim 1 wherein each passenger module comprises means to facilitate food and beverage service to each passenger inside the passenger module (fig. 1, element 120a-c and 108a-c).
6.	Regarding claim 5 Dowety as modified teaches, the passenger protection system of claim 1 Saiz teaches, wherein each passenger module operably communicates with a continuous source of filtered, treated and pressurized air (abstract).
7.	Regarding claim 6 Dowety as modified teaches, the passenger protection system of claim 1 wherein each passenger module is releasably attached to the aircraft (para 0050 different configurations).
8.	Regarding claim 7 Dowety as modified teaches, the passenger protection system of claim 7  wherein each passenger module comprises at least one passenger seat releasably attached directly to the aircraft (para 0050 different configurations).
9.	Regarding claim 8 Dowety as modified teaches, the passenger protection system of claim 7 wherein each passenger module comprises at least one passenger seat that is releasably attachable to the passenger module (para 0050 different configurations).
10.	Regarding claim 9 Dowety as modified teaches, the passenger protection system of claim 1 wherein each passenger module comprises a plurality of wall sections (fig. 1, elements 106a-d).
11.	Regarding claim 10 Dowety as modified teaches, The passenger protection system of claim 5 Saiz teaches, wherein each passenger module is configured to continually receive and discharge a supply of air sufficient to maintain a positive pressure inside each passenger module relative to the air pressure inside the aircraft but outside the passenger module (para 0082).
12.	Regarding claim 11 Dowty teaches, a passenger protection module for use inside an aircraft, the passenger protection module comprising an enclosure releasably installed inside an aircraft (fig. 1, element 100), at least one passenger seat installed inside the enclosure (fig. 1, elements 104a-c), a doorway providing passenger ingress into and egress from the enclosure (fig. 1, element 120a-c and 108a-c), but fails to teach, and a supply of treated and purified air maintained inside the enclosure at a positive pressure relative to air outside the enclosure.
	However Saiz teaches, and a supply of treated and purified air maintained inside the enclosure at a positive pressure relative to air outside the enclosure (fig. 16, para 0082).
 	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger module taught by Dowty with the germ protection system for vehicles taught by Saiz in order to prevent “…infection by germs in aircrafts…” (para 0002).
13.	Regarding claim 12 Dowety teaches, a passenger protection module for use inside an aircraft or other commercial carrier, the passenger protection module comprising an enclosure releasably installed inside an aircraft (fig. 1, element 100), at least one passenger seat installed inside the enclosure (fig. 1, elements 104a-c), a doorway providing passenger ingress into and egress from the enclosure (fig. 1, element 120a-c and 108a-c), but fails to teach, and a supply of treated and purified air flowing through the enclosure at a positive pressure relative to air outside the enclosure.
	However Saiz teaches, and a supply of treated and purified air flowing through the enclosure at a positive pressure relative to air outside the enclosure (fig. 16, para 0082).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger module taught by Dowty with the germ protection system for vehicles taught by Saiz in order to prevent “…infection by germs in aircrafts…” (para 0002).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642